UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7301


DAMON ELLIOTT,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



                              No. 16-6501


DAMON ELLIOTT,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00209-LO-JFA)


Submitted:   September 27, 2016            Decided:   September 28, 2016


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Damon Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

       In No. 15-7301, Damon Elliott, a federal inmate, appeals

the    district      court’s     order     construing        his     28    U.S.C.   § 2241

(2012) petition as a successive 28 U.S.C. § 2255 (2012) motion,

and denying relief on that basis.                     We remanded for the limited

purpose of permitting the district court to determine whether

Elliott’s notice of appeal should be construed as a motion to

reopen    the    appeal     period,      and     if   so,    whether       reopening   was

merited.       On remand, the district court granted Elliott’s motion

to    reopen.        In   No.   16-6501,    Elliott         appeals       this   subsequent

order.

       We have reviewed the record and find no reversible error.

Accordingly, we deny Elliott’s motion for the appointment of

counsel in No. 15-7301, grant his motions to proceed in forma

pauperis,      and    affirm    for   the      reasons      stated    by     the   district

court.     Elliott v. Wilson, No. 1:14-cv-00209-LO-JFA (E.D. Va.

filed Feb. 10, 2015 & entered Feb. 23, 2015; filed Mar. 14, 2016

&    entered    Mar.      15,   2016).      We    dispense         with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                   AFFIRMED




                                            3